Citation Nr: 0724705	
Decision Date: 08/09/07    Archive Date: 08/20/07

DOCKET NO.  00-04 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
The Republic of the Philippines


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
benefits under 38 C.F.R. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The veteran had recognized service from January 1945 to 
January 1946 and from February 1946 to March 1950.  The 
veteran died in May 1995 and the appellant is the veteran's 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  In that rating 
decision, the RO denied the appellant's claim for DIC under 
38 U.S.C.A. § 1318.

The appellant appealed this decision and, in a March 2001 
decision, the Board denied the appellant's appeal.  The 
appellant appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  In January 
2004, the Court vacated the Board's March 2001 decision.  
Pursuant to the Court's Order, the Board remanded the appeal 
to the RO in October 2004.  The RO was directed to issue the 
appellant additional notice under the Veterans Claims 
Assistance Act of 2000 (VCAA) and to attempt to retrieve 
additional records.  The Board finds that these directives 
have been followed and the appellant's claim is ready for 
adjudication upon the merits.


FINDINGS OF FACT

1.  The appellant filed her claim for DIC under the 
provisions of 38 U.S.C.A. § 1318 in April 1999.

2.  All evidence necessary to decide the claim has been 
obtained; the appellant has been provided notice of the 
evidence necessary to substantiate her claim and has been 
notified of what evidence she should provide and what 
evidence VA would obtain; there is no indication that the 
appellant has evidence pertinent to her claim that she has 
not submitted to VA.

3.  The veteran died in May 1995; the immediate cause of 
death was listed in the death certificate as a 
cerebrovascular accident (hemorrhage) and hypertension was 
listed as an underlying cause.

4.  In an October 1951 rating decision, the veteran was 
granted service connection for pulmonary tuberculosis (PTB or 
TB), initially rated as 100 percent disabling.

5.  In a June 1960 rating decision, the veteran was granted 
service connection for residuals of appendicitis and excision 
of a growth of the left ankle; noncompensable ratings were 
assigned.

6.  An RO decision in January 1960 determined that the 
veteran's PTB was inactive and reduced ratings were assigned 
from October 7, 1961; however, the 100 percent rating was 
restored by an RO rating action in June 1960.

7.  A December 1962 RO decision determined that the veteran's 
PTB was inactive and the following ratings were assigned 
based upon medical and X-ray evidence and pursuant to 
38 C.F.R. § 4.97, Diagnostic Code 6722: 50 percent from July 
10, 1964; 30 percent from July 10, 1968.

8.  An RO rating action in September 1964 determined that 
there was no significant change in the veteran's PTB and that 
the medical and laboratory findings were not sufficient to 
indicate a reasonable probability of reactivation of the 
veteran's PTB

9.  In an August 1974 decision, the RO found the evidence did 
not warrant any change in the rating assigned the veteran's 
PTB, which was rated as 30 percent disabling; the veteran did 
not appeal this decision and this is the last rating decision 
issued during the veteran's lifetime.

10.  The appellant's allegation of error consists of a 
failure to consider the doctrine of reasonable error in the 
RO's 1964 rating decision; such an assertion amounts to a 
disagreement with the weighing and evaluation of the evidence 
of record considered in the 1964 RO decision that reduced the 
rating for the veteran's PTB pursuant to the criteria for 
rating PTB; she has not plead with some degree of specificity 
as to what the error is and provided persuasive reasons as to 
why the result would have been manifestly different but for 
the alleged error; thus, the appellant has not reasonably 
raised a valid claim based on clear and unmistakable error 
(CUE).  


CONCLUSION OF LAW

The criteria for payment of DIC under the provisions of 38 
U.S.C.A. § 1318 are not met.  38 U.S.C.A. § 1318 (West 2002); 
38 C.F.R. §§ 3.22, 20.1106 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

As outlined above, the Court found that the appellant had not 
been given adequate VCAA notice.  Specifically, the appellant 
had not been informed that the evidence had to show that the 
veteran had a service-connected disability rated by VA as 
totally disabling at least 10 years immediately preceding 
death.  The Board finds that subsequent to the Court's 
January 2004 decision the appellant has been provided with 
adequate notice.  

There is no issue as to providing an appropriate application 
form or completeness of the application.  Written notice 
provided in June 2004, October 2004, June 2006 and December 
2006 fulfills the provisions of 38 U.S.C.A. § 5103(a).  The 
appellant was informed about the information and evidence not 
of record that is necessary to substantiate her claim; the 
information and evidence that VA will seek to provide; the 
information and evidence the claimant is expected to provide; 
and to provide any evidence in her possession that pertains 
to the claim.  The June 2006 VCAA notification letter 
provided notice of the type of evidence necessary to 
establish a disability rating and effective date for the 
claim on appeal.  See Dingess, supra.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the VCAA 
letters noted above were issued pursuant to a Court remand, 
and therefore, after the RO decision that is the subject of 
this appeal.  The Board is cognizant of recent Federal 
Circuit decisions pertaining to prejudicial error.  
Specifically, in Sanders v. Nicholson, 487 F. 3d 881 (2007), 
the Federal Circuit held that any error by VA in providing 
the notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial and that once an error 
is identified by the Court, the burden shifts to VA to 
demonstrate that the error was not prejudicial.  The Federal 
Circuit reversed the Court of Appeals for Veterans Claims' 
holding that an appellant before the Court has the initial 
burden of demonstrating prejudice due to VA error involving: 
(1) providing notice of the parties' respective obligations 
to obtain the information and evidence necessary to 
substantiate the claim: (2) requesting that the claimant 
provide ant pertinent evidence in the claimant's possession; 
and (3) failing to provide notice before a decision on the 
claim by the agency of original jurisdiction.  (Emphasis 
added.)  See also Simmons v. Nicholson, 487 F. 3d 892 (2007).

In this case, the timing error with respect to the notice 
requirements noted above raises a presumption of prejudicial 
error but such error is rebutted by the record.  The Appeals 
Management Center (AMC) cured the timing defect by providing 
complete VCAA notice together with re-adjudication of the 
claim, as demonstrated by the March 2007 supplemental 
statement of the case.  Prickett v. Nicholson, 20 Vet. App. 
370, 376-78 (2006) (validating the remedial measures of 
issuing fully compliant VCAA notification and re-adjudicating 
the claim in the form of a statement of the case to cure 
timing of notification defect).  

The Court has held recently that a supplemental statement of 
the case that complies with applicable due process and 
notification requirements constitutes a readjudication 
decision.  Mayfield III, 20 Vet. App. at 541-42; see also 
Prickett, supra (holding that a statement of the case that 
complies with all applicable due process and notification 
requirements constitutes a readjudication decision).  As the 
supplemental statement of the case complied with the 
applicable due process and notification requirements for a 
decision, it constitutes a readjudication decision.  
Accordingly, the provision of adequate notice followed by a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  Mayfield III, 20 Vet. App. at 541-42, citing 
Mayfield II, 444 F.3d at 1333-34.

Thus, the presumption of prejudice against the appellant 
because of the timing of the notice requirements is rebutted.  
See Sanders, supra.  The appellant has been provided the 
opportunity to respond to VA correspondence and over the 
course of the appeal has had multiple opportunities to submit 
and identify evidence.  Furthermore, the appellant has been 
provided a meaningful opportunity to participate effectively 
in the processing of her claim by VA.  In June 2006, the 
appellant indicated that she had no additional evidence to 
submit to VA.

The Board also finds that all necessary assistance has been 
provided to the appellant.  Pursuant to the Court's remand 
and the directives contained in the Board's October 2004 
remand, the AMC sought to obtain additional VA medical 
records.  The AMC received multiple responses from the VA 
facilities in question that they did not possess any records 
regarding the veteran.  As VA concludes that these records do 
not exist, VA has no further duty to seek to obtain these 
records.  See 38 C.F.R. § 3.159(c)(2).  In view of the 
foregoing, the Board finds that VA has fulfilled its duty to 
notify and assist the appellant in the claim under 
consideration.  Adjudication of the claim at this juncture, 
without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the appellant.  Bernard v. Brown, 4 Vet. app. 
384, 394 (1993). 

Law and Regulations

The appellant filed her claim in March 1999.  During the 
pendency of this appeal, the law and regulations regarding 
DIC under 38 U.S.C.A. § 1318 have undergone multiple changes 
and interpretation by the Court and the Federal Circuit.  In 
addition, certain types of 38 U.S.C.A. § 1318 had been 
stayed.  The last stay, however, has been recently lifted.  
See National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 476 F.3d 872 (Fed. Cir. 2007) 
(NOVA III).

Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a 
deceased veteran's surviving spouse in the same manner as if 
the veteran's death is service-connected, even though the 
veteran died of non-service-connected causes, if the 
veteran's death was not the result of his or her own willful 
misconduct and at the time of death, the veteran was 
receiving, or was entitled to receive, compensation for 
service-connected disability that was rated by VA as totally 
disabling for a continuous period of at least 10 years 
immediately preceding death; or was rated totally disabling 
continuously since the veteran's release from active duty and 
for a period of not less than five years immediately 
preceding death; or was rated by VA as totally disabling for 
a continuous period of not less than one year immediately 
preceding death if the veteran was a former prisoner of war 
who died after September 30, 1999.  The total rating may be 
either schedular or based upon unemployability.  38 U.S.C.A. 
§ 1318 (West 2002).

Prior to an amendment in January 2000, 38 C.F.R. § 3.22(a) 
also provided for entitlement to DIC benefits where the 
veteran was not in receipt of but would have been entitled to 
receive compensation at the time of death for a service-
connected disablement.  That language essentially tracks the 
language of the statute, and has been interpreted by the 
Court as providing, in some circumstances, for "hypothetical 
entitlement" where the regulatory requirements are not 
otherwise met. See Green v. Brown, 10 Vet. App. 111 (1997); 
Carpenter v. Gober, 11 Vet. App. 140 (1998).

The procedures for adjudicating DIC claims under 38 U.S.C.A. 
§ 1318 have evolved, in part, based on the Court's and VA's 
changing interpretation of the phrase "entitled to 
receive," as included in the statute and in the pre-January 
2000 version of the regulations, and based on changes in 
other VA regulations, such as 38 C.F.R. § 20.1106.  As a 
result, the requirements for establishing entitlement to 
benefits under 38 U.S.C.A. § 1318 vary depending on when the 
claim was filed.

Where, such as here, a claim was filed after March 4, 1992 
(date of amendment and renumbering of 38 C.F.R. 20.1106), but 
prior to the January 2000 amendment to 38 C.F.R. § 3.22, and 
where there is a decision during the veteran's lifetime 
affecting the assignment of a total disability rating, 
hypothetical entitlement does not apply. See Timberlake v. 
Gober, 14 Vet. App. 122 (2000); Marso v. West, 13 Vet. App. 
260 (1999).

As the appellant filed her claim for DIC benefits pursuant to 
38 U.S.C.A. § 1318 after the March 1992 effective date for 38 
C.F.R. § 20.1106, and the record shows that there is a final 
RO decision (dated in August 1974) regarding the evaluation 
assigned for the veteran's service-connected PTB, the Board 
concludes that the analysis of whether the veteran was 
"hypothetically" entitled to a total or 100 percent 
disability rating for PTB for the required period of time is 
not for application.  The limited exceptions provided in 
Carpenter v. West, 11 Vet. App. 140 (1998) and Wingo v. West, 
11 Vet. App. 307 (1998) are not present in this particular 
case.  See Marso, supra.

The only possible methods of prevailing on a claim for 
benefits under 38 U.S.C.A. § 1318 here would be: (1) meeting 
the statutory duration requirements for a total disability 
rating at the time of death; or (2) showing that such 
requirements would have been met but for CUE in a previous 
decision.

CUE is a very specific and rare kind of error; it is the kind 
of error, of fact or law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  To find CUE, 
the correct facts, as they were known at the time, must not 
have been before the adjudicator (a simple disagreement as to 
how the facts were weighed or evaluated will not suffice) or 
the law in effect at that time was incorrectly applied.  The 
error must be undebatable and of a sort which, had it not 
been made, would have manifestly changed the outcome at the 
time it was made; and the determination of CUE must be based 
on the record and law that existed at the time of the prior 
adjudication.  Allegations that previous adjudications have 
improperly weighed and evaluated the evidence can never rise 
to the stringent definition of CUE.  See 38 U.S.C.A. § 5109A; 
38 C.F.R. § 3.105(a); Pierce v. Principi, 240 F.3d 1348 (Fed. 
Cir. 2001); Damrel v. Brown, 6 Vet. App. 242 (1994); Fugo v. 
Brown, 6 Vet. App. 40 (1993).

The essence of a CUE claim is that it is a collateral attack 
on an otherwise final rating decision by a VA regional 
office.  Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  
There is a presumption of validity which attaches to that 
final decision, and when such a decision is collaterally 
attacked, the presumption becomes even stronger.  See Fugo, 6 
Vet. App. at 44.  Therefore, a claimant who seeks to obtain 
retroactive benefits based on CUE has a much heavier burden 
than that placed upon a claimant who seeks to establish 
prospective entitlement to VA benefits.  See Akins v. 
Derwinski, 1 Vet. App. 228, 231 (1991).  Again, a 
disagreement with how the RO evaluated the facts is 
inadequate to raise a claim of CUE.  Luallen v. Brown, 8 Vet. 
App. 92, 95 (1995).

Factual Background

An RO decision granted service connection for PTB in October 
1951.  During his lifetime, the veteran was also service 
connected for residuals of appendicitis and excision of a 
growth of the left ankle; both disabilities were assigned 
noncompensable ratings.

The veteran was assigned a total disability rating (100 
percent) for his PTB from April 1950 to July 1964.  He 
received a 50 percent rating for the disability from July 
1964 to July 1968 and a 30 percent rating from July 1968 and 
thereafter.  

In July 1974, the veteran filed for an increased rating.  In 
an August 1974 administrative decision, the RO found the 
evidence did not warrant any change in the rating assigned 
the veteran's PTB.  The veteran did not appeal this decision 
and this is the last rating decision issued during his 
lifetime.  

The veteran, therefore, received a 30 percent rating from 
July 1968 to his death in May 1995.  The veteran's death 
certificate indicates that the immediate cause of death was a 
cerebrovascular accident hemorrhage and hypertension was 
listed as an underlying cause.  The appellant filed her claim 
for DIC under 38 U.S.C.A. § 1318 in April 1999.

Analysis

The appellant has made three main contentions.  First, she 
asserts that the veteran was rated as totally disabled for 
more than 10 years, and therefore, entitlement to the benefit 
is warranted.  Subsequent to the Court's January 2004 remand, 
the appellant was provided with additional notice regarding 
the provisions of 38 U.S.C.A. § 1318.  In this case, the 
appellant, nor the veteran during his life, contended that he 
was a prisoner of war and the veteran died before September 
30, 1999.  In addition, the veteran lived for more than 5 
years from the time he was separated from service.  Further, 
although the veteran was rated as totally disabled for over 
10 years during his life, he was not rated as totally 
disabled for 10 years immediately preceding his death and was 
not rated as totally disabled at the time of death.

Second, the appellant contends that the RO did not consider 
or evaluate whether the veteran was entitled to a total 
disability rating due to individual unemployability (TDIU) 
when the RO issued the December 1962 decision providing 
notice that his rating would be reduced.  See 38 C.F.R. 
§ 4.16(b).  There is no record that the veteran asserted at 
the time of the December 1962 decision that he was unable to 
work.  

As to the appellant's assertion that there was CUE in the 
decisions that reduced the veteran's 100 percent rating for 
his PTB, in her February 2000 substantive appeal, the 
appellant asserted that the RO has not properly applied the 
standard of reasonable doubt when the RO reduced the 100 
percent rating.  See 38 C.F.R. § 3.102.  The claimant's 
February 2000 correspondence appears to allege that the 1964 
rating determination was defective in reducing the veteran's 
schedular evaluation for his TB because it did not apply the 
doctrine of reasonable doubt.  The Board notes that even if 
this could be interpreted as an allegation of CUE, it would 
fail as a matter of law since the application of reasonable 
doubt involves the weighing and evaluation of evidence that, 
by definition, can not constitute CUE.

There has been no claim that the August 1974 rating action 
contained CUE.  The Court has held that a claimant must raise 
with specificity issues of CUE under section 1318(b).  See 
Marso, supra.  As the appellant has not raised the issue of 
CUE in a final decision, the Board concludes that no further 
action or consideration is warranted as to this particular 
portion of the section 1318 analysis.

The claimant also requested in February 2000 that an 
independent medical expert review the record.  The record in 
this case is not so complex or controversial as to warrant 
such action.  In this context, the failure of Dr. B. R. to 
support his report with actual treatment records, and the 
nature of the "evidence" submitted by the claimant, 
completely undermine any argument that this record raises a 
substantial medical question.

Even if the appellant had raised a valid CUE claim, which she 
has not, the Board finds that the rating decisions during the 
veteran's lifetime, to include the reduction of his 100 
percent rating for TB by a December 1962 RO decision, were 
not undebatably erroneous.  The preponderance of the evidence 
in December 1962 showed sustained improvement; the veteran's 
PTB was inactive and the rating reductions were entirely 
consistent with the criteria for rating PTB found in 
38 C.F.R. § 4.97, Diagnostic Code 6722.  

The Board notes that, at the time of the August 1974 RO 
decision that determined that the veteran's TB continued to 
be inactive, the record contained a July 1974 private medical 
record, with a stamp "San Miguel Drug Store" at the bottom 
of the statement, indicating that the veteran had moderately 
advanced PTB and malnutrition.  The clinician noted that the 
veteran was 100 percent helpless and very disabled but there 
was no opinion that the veteran's TB precluded substantially 
gainful employment.  While the examiner indicated without 
specifically stating that there was X-ray and sputum culture 
findings supporting a reactivation of TB, an actual report of 
a sputum culture or a record of a chest X-ray did not 
accompany this clinical statement and is not of record.  Such 
a statement by itself does not support a diagnosis of active 
PTB because of the absence of laboratory and X-ray evidence 
and the length of time (approximately 12 years) since it was 
active.  See 38 C.F.R. §§ 3.374, 3.375; see also 38 C.F.R. 
§ 4.97, Diagnostic Code 6722.  

It is pertinent to note that a VA Tuberculosis Review Board, 
signed by four physicians and dated in November 1962, 
determined that the veteran's PTB was inactive, as did a VA 
examination in August 1964.  In support of the November 1962 
medical determination, it was noted that a chest X-ray taken 
in July 1962, when compared to earlier films, showed that the 
veteran's moderately advanced PTB was stationary from January 
to July 1962 and laboratory studies showed negative smears 
and cultures for acid fast bacilli.  The diagnosis was 
recorded as moderately advanced, inactive PTB. There is no 
subsequently dated acceptable medical or laboratory evidence 
on active PTB until a July 1974 private medical statement 
noted above, 12 years after the Tuberculosis Board's finding 
on inactive TB.  

A veteran shown to have had PTB will be held to have reached 
a condition of "complete arrest" when a diagnosis of inactive 
is made.  38 C.F.R. § 3.375.  The provisions of 38 C.F.R. § 
3.374 and 3.375(b) were in effect at the time of the August 
1974 rating decision.  While 38 C.F.R. § 3.374 appears to 
address the initial diagnosis of PTB after service, which is 
not in dispute here, it is cited as an acceptable means for 
diagnosing PTB with private medical, laboratory and X-ray 
evidence.  38 C.F.R. § 3.375 is on point; it appears to 
create a presumption on inactivity following a diagnosis of 
inactive PTB.  That is, after a complete arrest as in this 
case, with private medical evidence, the veteran would have 
to show by acceptable means (positive sputum culture and X-
ray findings with the actual laboratory and radiographic 
reports) that his PTB was active.  Such did not occur here.  
It is also pertinent to note that there are no treatment 
records dated proximate to the 1974 private medical statement 
reflecting treatment for active TB.  

The Board notes that the appellant submitted a letter from a 
private physician in which he recounted his treatment of the 
veteran and specifically noted that X-rays indicated that he 
had active TB in 1985.  Here again, the X-ray report is not 
of record, nor is there any laboratory evidence (i.e., sputum 
culture test result) of active TB.  The appellant also 
submitted two pages of treatment notes from the same doctor 
for the period from January 1985 to August 1997, some of 
which were dated more than 2 years after the veteran's death.  
(The veteran died in May 1995.)  Such evidence is obviously 
not credible.  Upon consideration of these records and the 
other relevant evidence of record, the Board must conclude 
that the preponderance of the evidence is against a finding 
of active TB for the 10 years immediately preceding death.  

In any event, as noted above, the appellant has failed to 
raise a valid CUE claim because, as noted above, she has not 
asserted more than a disagreement as to how the facts were 
weighed or evaluated in a 1964 RO decision.  Crippen v. 
Brown, 9 Vet. App. 412, 418 (1996).  For a claim of CUE to be 
reasonably raised, the claimant must provide some degree of 
specificity as to what the error is, and, unless it is the 
kind of error that, if true, would be CUE on its face, 
persuasive reasons must be given as to why the error would 
have manifestly changed the outcome at the time it was made.  
Bustos v. West, 179 F.3d 1378, 1380 (1999) (citing Russell, 3 
Vet. App. at 313 (1992)); see also Fugo, 6 Vet. App. at 44 
(1993).  The appellant's contentions cannot be read as rasing 
a valid CUE claim within the meaning of the cited legal 
authority.

The Board finds that further evaluation regarding whether the 
veteran was entitled to a total disability rating during this 
period is not necessary as it involves entitlement to 
"hypothetical entitlement."  As noted above, the 
appellant's claim cannot be granted upon a theory of 
hypothetical entitlement.

As the preponderance of the evidence is against the 
appellant's claim for entitlement to DIC under 38 U.S.C.A. 
§ 1318, the doctrine of reasonable doubt is not applicable 
and the appeal must be denied.  38 U.S.C.A. § 5107(b); Ortiz 
v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) 
(holding that "the benefit of the doubt rule is inapplicable 
when the preponderance of the evidence is found to be against 
the claimant").


ORDER

Entitlement to DIC benefits under 38 U.S.C.A. § 1318 is 
denied. 



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


